AMENDMENT NO. 1 TO
SECURITIES PURCHASE AGREEMENT
 
This Amendment No. 1 (this “Amendment”), dated as of November 14, 2010, to the
Securities Purchase Agreement (as defined below) is made by and between Man
Shing Agricultural Holdings, Inc., a Nevada corporation (the “Company”) and the
investor identified on the signature page hereto (the “Purchaser”). All
capitalized terms used herein and not defined herein shall have the meanings
ascribed to them in the Securities Purchase Agreement.
 
WHEREAS, the Company and the Purchaser entered into a Securities Purchase
Agreement dated as of September 13, 2010 (the “Securities Purchase Agreement”);
 
WHEREAS, Shili Liu is the registered holder of 3,358,250 preferred shares of the
Company (the “Shili Liu Preferred Shares”), which preferred shares represent all
of the preferred shares of the Company owned, of record or beneficially, by
Shili Liu;
 
WHEREAS, pursuant to that certain Cancellation Agreement dated November 14, 2010
by and between the Company and Shili Liu (the “Cancellation Agreement”), Shili
Liu has agreed to the cancellation of all of the Shili Liu Preferred Shares;
 
WHEREAS, the Company and the Purchaser wish to amend the Closing Date under the
Securities Purchase Agreement to be seven (7) days following the date that the
Shili Liu Preferred Shares are cancelled by the Company’s transfer agent.
 
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the Company and the Purchasers agree as follows:
 
1.           Closing and Deliverables. Section 2(b)(1) is hereby amended to add
the following Section 2(b)(1)(ii):
 
that certain Cancellation Agreement, pursuant to which Shili Liu has agreed to
the cancellation of 3,358,250 preferred shares of the Company registered in the
name of Shili Liu, which preferred shares represent all of the preferred shares
of the Company owned, of record or beneficially, by Shili Liu, duly executed by
the Company and Shili Liu.
 
Section 2(c)(2) is hereby amended and restated as follows:
 
The obligations of each of the Purchasers in connection with the Closing are
subject to the following conditions being met:
 
 
i.
the accuracy in all material respects on the Closing Date of the representations
and warranties of the Company contained herein;

 
 
ii.
all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 
 
iii.
the delivery by the Company of the items set forth in Section 2(b)(1) of this
Agreement;

 
 
iv.
the cancellation by the Company’s transfer agent of all of the Shili Liu
Preferred Shares;

 
 
 

--------------------------------------------------------------------------------

 
 
 
v.
there shall have been no Material Adverse Effect with respect to the Company
since the date hereof;

 
 
vi.
the delivery by the other Purchasers of the items set forth in Section 2(b)(2)
of this Agreement; and

 
 
vii.
the delivery by the Company of a certificate, executed by the Chief Executive
Officer or President of the Company dated as of the Closing Date, certifying on
behalf of the Company that the Company has satisfied the conditions specified in
Sections 2(c)(2)(i), (ii), (iii), (iv), (v), and (vi).

 
2.           Definitions.  Section 8(c) of the Securities Purchase Agreement is
hereby amended and restated as follows:
 
 “Closing Date” means the later of seven (7) days following the date that the
Shili Liu Preferred Shares are cancelled by the Company’s transfer agent or such
later Trading Day when this Agreement has been executed and delivered by the
applicable parties thereto, and all conditions precedent to (x) the Purchaser’s
obligations to pay the Subscription Amount have been satisfied or waived and
(y) the Company’s obligations to deliver the Securities have been satisfied or
waived.
 
3.           Successors and Assigns.  The Purchaser hereby acknowledges and
agrees that this Agreement shall be binding upon and inure to the benefit of the
parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
 
4.           Modification.  This Amendment shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.
 
5.           Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument. Facsimile execution and
delivery of this Amendment is legal, valid and binding execution and delivery
for all purposes.
 
6.           Severability. Each provision of this Amendment shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Agreement.
 


 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 


 

 
MAN SHING AGRICULTURAL HOLDINGS, INC.
                       
By:
           
Name: Shili Liu
       
Title: Chairman & President
                         
Investor
                                   
By:
           
Name:
       
Title:
 



 


 


 


 


 


 


 
 
3

--------------------------------------------------------------------------------

 